TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00223-CV


The Stromback Living Trust and Gustav M. Stromback and Viva M. Stromback,
Individually and as trustees for the Stromback Living Trust, Appellants

v.

Palo Petroleum, Inc. and Indigo Company, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-004116, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants' brief was due in this Court on November 5, 2008 and is overdue.  If an
appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless the
appellant reasonably explains the failure and appellee is not significantly injured by that failure.  See
Tex. R. App. P. 38.8(a)(1).  On December 11, 2008, we sent notice to appellants that their brief was
overdue and that the appeal may be dismissed if appellants did not submit a proper motion to this
Court on or before December 22, 2008.  To date, no brief or motion for extension of time has been
filed.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   January 27, 2009